DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of computer program product includes non-statutory subject matter such as software per se.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 recite:
1. A computer-implemented verifiable data storage method comprising: receiving a product serial number; receiving an account identifier; producing a non-invertible hash by operating on the product serial number and the account identifier; and causing the hash to be written to a secure distributed data store.  
2. The method of claim 1, further comprising receiving ancillary data, wherein: the hash is produced by operating on the product serial number, the account identifier and the ancillary data; or the method further comprises causing the ancillary data to be written to the data store such that it is linked to the hash, optionally such that the ancillary data is passcode protected with the hash as the passcode.  
3. The method of claim 1, wherein causing the hash to be written to the secure distributed data store comprises selecting the secure distributed data store from a plurality of secure distributed data stores depending on the product serial number and/or received ancillary data.  
4. A computer-implemented verification method comprising: receiving a product serial number;   receiving an account identifier; producing a non-invertible hash by operating on the product serial number and the account identifier; searching a secure distributed data store for the hash; and depending on a result of the searching, providing a confirmation or denial of the hash's presence in the secure distributed data store.  
5. The method of claim 4, wherein providing the confirmation or denial is performed by a user output device.  
6. The method of claim 4, wherein, when a confirmation is provided, providing the confirmation comprises providing ancillary data which has been stored in the secure distributed data store such that it is linked to the hash, optionally such that the ancillary data is passcode protected with the hash as the passcode.  
7. The method of claim 4, wherein searching the secure distributed data store comprises selecting the secure distributed data store from a plurality of secure distributed data stores depending on the product serial number and/or received ancillary data.  
8. The method of claim 4, further comprising: searching a further secure data store for a record comprising the account identifier and an additional account identifier; and in response to finding such a record: producing an additional non-invertible hash by operating on the product serial number and the additional account identifier; and searching the secure distributed data store for the additional hash; wherein providing a confirmation or denial of the hash's presence in the secure distributed data store is dependent on a result of the searching for both the hash and the additional hash.  
9. The method of claim 4, wherein the product serial number is globally unique.  
10. The method of claim 4, wherein: the product serial number is received from an input device; and/or the account identifier is received from an electronic point of sale, 'POS' terminal.  
11. A computer-implemented data storage and verification method comprising: receiving one or more non-invertible hashes; writing the one or more hashes to a secure distributed data store; at a later time, receiving a search request comprising a further non-invertible hash from a network node;   comparing the further non-invertible hash with each of the one or more hashes previously written to the data store; responsive thereto, ascertaining whether the further hash matches one of the one or more hashes previously written to the secure distributed data store; and responsive to and depending on a result of the ascertaining, transmitting a confirmation or denial of the further hash to the network node.  
12. The method of claim 11, further comprising: prior to receiving the further hash, receiving ancillary data associated with the one of the one or more hashes; writing the ancillary data to the data store such that it is linked to the one of the one or more hashes, optionally such that the ancillary data is passcode protected with the one of the one or more hashes as the passcode; and in response to ascertaining that the further hash matches the one of the one or more hashes, transmitting the ancillary data to the network node.  
13. The method of claim 11, wherein the secure distributed data store is a distributed ledger, optionally a blockchain, or a distributed database exposing verifiable claims.  
14. A computer program product comprising computer-readable instructions which, when executed by one or more processors, cause the method of any preceding claim to be performed.  
15. A computer system configured to perform the method of claim 1.  
 

Claims 1-15, but for the additional elements underlined above recite an abstract idea.

Regarding claim 1, the receiving steps and producing steps could be considered a mental process as a person could get those information and with pen/paper manually come up with a hash value. The causing step but for the additional element would be a method of organizing human activity. Regarding claim 2, the receiving step could be considered a mental process as a person could mentally read ancillary data. The wherein clause adds no further additional elements or steps. The step of storing ancillary data could be considered a method of organizing human activity. For example a person could write down ancillary data on a sheet of paper and not give it to another person unless the hash code is provided. Regarding claim 3, the causing step but for the additional elements could be considered a method of organizing human activity. For example a person could file information differently depending on serial number. Regarding claim 4, the receiving steps, producing step and searching step could be considered a mental process as a person could get those information and with pen/paper manually come up with a hash value. A person could also mentally compare a calculated hash to a list of hashes. The providing step can be considered a method of organizing human activity. A person could provide an indication to another person. Regarding claim 5, no further steps are added but an additional element to perform the step is added. Regarding claim 6, the providing step can be considered a method of organizing human activity. For example a person could provide information to another person. Regarding claim 7, selecting a data store can be considered a method of organizing human activity. For example a person could store data in different file folders based on serial number. Regarding claim 8, the searching and producing steps can be considered mental processes for the same reasons as above. The providing step can be considered a method of organizing human activity for the same reasons as above. Regarding claim 9, this claim merely refines the abstract idea of claim 4. No further steps or additional elements are recited. Regarding claim 10, this claim adds no further steps but includes additional elements defining how data is received. Regarding claim 11, the receiving steps and comparing step can be considered a mental process. The writing step can be considered a method of organizing human activity as a person could write hashes on a sheet of paper. Transmitting ancillary data can be considered a method of organizing human activity. Regarding claim 12, the receiving, writing, ascertaining and transmitting steps are considered abstract for the same reasons as similar steps in claim 11. Regarding claim 13, this claim adds no further steps but includes additional elements defining how data is stored. Claims 14 and 15 add additional elements but no further method steps.

Thus for the reasons above claims 1-15 are considered to contain an abstract idea.

They do include the following additional elements:
1) Claims 1-15 computer
2) Claim 14 computer program product, instructions, processor
3) Claim 15 Computer system
4) Claim 5, user output device
5) Claim 10 POS terminal
6) Claim 10 input device
7) Claims 11-13 network node
8) Claims 1-15 secure distributed data store, with expanded definition in claim 13

Regarding elements #1-7, they are recited at a high degree of generality such that they amount to mere instructions to implement an abstract idea, which per MPEP 2106.05(f) provides neither a practical nor significantly more.
Regarding element #8, the use of a distributed data store does not meaningfully limit the abstract idea and can be considered to link an abstract idea to a particular technological environment, which per MPEP 2106.05(h) is neither a practical application nor significantly more. Furthermore distributed data storage, particularly through a distributed ledger like blockchain, is not considered to provide significantly more because it is conventional technology (see Ateniese US 9774578 B1 column 4 lines 15+).

Thus for the reasons above claims 1-15 are considered to be directed to an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 11080692 B2) in view of Karna (US 20020013764 A1).
Regarding claim 1, Mackie discloses:
1. A computer-implemented verifiable data storage method comprising:
	receiving a product serial number (fig. 2 s2 and see column 4 35-40);

	producing a non-invertible hash by operating on the product serial number and the account identifier (fig. 2 s4 and see column 5 25 one-way hash function); and 	causing the hash to be written to a data store (fig. 1 valid tokens stored in memory).

Mackie fails to disclose the data store being a secure distributed data store. 

However Karna does validation of data using a secure distributed data store (paragraph 27, paragraph 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Mackie by using secure distributed data storage to validate tokens. The motivation for the combination is to prevent network bottlenecks (paragraph 27).

Regarding claim 2, Mackie further discloses comprising receiving ancillary data (fig. 2 s3 expiry date, column 2 48-53), wherein: the hash is produced by operating on the product serial number, the account identifier and the ancillary data (fig. 2 s4); or the method further comprises causing the ancillary data to be written to the data store such that it is linked to the hash, optionally such that the ancillary data is passcode protected with the hash as the passcode (this claim includes a Markush group and Mackie discloses the first option).

claim 3, Mackie fails to disclose wherein causing the hash to be written to the secure distributed data store comprises selecting the secure distributed data store from a plurality of secure distributed data stores depending on the product serial number and/or received ancillary data.
However Karna does validation of data using a secure distributed data store that is selected based on serial number (paragraph 27, paragraph 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Mackie by using secure distributed data storage to validate tokens based on serial number. The motivation for the combination is to prevent network bottlenecks (paragraph 27).

Regarding claim 4, Mackie discloses a computer-implemented verification method comprising:
	receiving a product serial number (fig. 2 s2 and see column 4 35-40);
	receiving an account identifier (fig. 2 s3 and see column 2 48-54 application data includes a primary account number);
	producing a non-invertible hash by operating on the product serial number and the account identifier (fig. 2 s4 token, column 5 line 24 one-way hash); searching a data store for the hash (fig. 2 s5); and depending on a result of the searching, providing a confirmation or denial of the hash's presence in the secure distributed data store (fig. 2 s6/s7).

Mackie fails to disclose the data store being a secure distributed data store. 



Claim 6 is rejected for the same reason as claim 4. The examiner notes that MPEP 2111.04(II) states that: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Thus the claim is met when a denial occurs which Mackie clearly discloses (see fig. 2).

Regarding claim 7, Mackie as modified fails to disclose the additional subject matter of claim 7. However Karna does validation of data using a secure distributed data store that is selected based on serial number (paragraph 27, paragraph 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Mackie by using secure distributed data storage to search for valid tokens by using a particular distributed data store based on serial number. The motivation for the combination is to prevent network bottlenecks (paragraph 27).

Regarding claim 9, Mackie discloses wherein the product serial number is globally unique (column 7 13-23 EMV identifiers are unique).

Regarding claim 10, Mackie discloses wherein: the product serial number is received from an input device; and/or the account identifier is received from an electronic point of sale, 'POS' terminal (fig. 2 payment card is input device).

Claims 14 and 15 are rejected for the same reasons as claim 1 and see fig. 1, claim 1 and abstract regarding software based computer implementation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 11080692 B2) in view of Karna (US 20020013764 A1) as applied to claim 1 and further in view of Sarin (US 20200151719 A1).
Regarding claim 5, .
Claims 11 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie (US 11080692 B2) in view of Karna (US 20020013764 A1) and further in view of Sarin (US 20200151719 A1).
Regarding claim 11, Mackie discloses:
11. A computer-implemented data storage and verification method comprising: receiving one or more non-invertible hashes (fig. 1 memory stores valid tokens); writing the one or more hashes to a data store (fig. 1 memory stores valid tokens); at a later time, receiving a search request comprising a further non-invertible hash from a network node (fig. 2 s5 generated token); comparing the further non-invertible hash with each of the one or more hashes previously written to the data store (fig. 2 s5); responsive thereto, ascertaining whether the further hash matches one of the one or more hashes previously written to the secure distributed data store (fig. 2 s5 yes or no branches); and responsive to and depending on a result of the ascertaining, generating a confirmation or denial of the further hash (fig. 2 s6/s7).

Mackie fails to disclose:
1) the data store being a secure distributed data store
2) the confirmation/denial being transmitted to a network node

However Karna does validation of data using a secure distributed data store (paragraph 27, paragraph 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Mackie by using secure distributed data storage to 

Mackie as modified fails to disclose:
2) the confirmation/denial being transmitted to a network node
However Sarin discloses wherein transmitting the confirmation/denial to a user output device (paragraph 52 display notifications regarding approval or denial). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Mackie as modified by using a user output device to display approval/denial. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Mackie and Sarin both disclose transactions being approved/denied. Sarin discloses an improvement which is the use of a display to convey that information. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the teachings to inform users and validation results.

Regarding claim 13 as modified by Karna the secure distributed data store uses multiple servers and could thus be considered a distributed ledger.

Claim 14
Claim 14 is additionally rejected for each of the grounds applied respectively to claims 2-13 and see fig. 1, claim 1 and abstract regarding software based computer implementation.

Claim Status
Regarding claim 8, the prior art of record fails to disclose in combination with claim 4 searching a further secure data store for a record comprising the account identifier and an additional account identifier; and in response to finding such a record: producing an additional non-invertible hash by operating on the product serial number and the additional account identifier; and searching the secure distributed data store for the additional hash; wherein providing a confirmation or denial of the hash's presence in the secure distributed data store is dependent on a result of the searching for both the hash and the additional hash.
Regarding claim 12, the prior art of record fails to disclose in combination with claim 11 prior to receiving the further hash, receiving ancillary data associated with the one of the one or more hashes; writing the ancillary data to the data store such that it is linked to the one of the one or more hashes, optionally such that the ancillary data is passcode protected with the one of the one or more hashes as the passcode; and in response to ascertaining that the further hash matches the one of the one or more hashes, transmitting the ancillary data to the network node.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaufmann (US 20210248369 A1) discloses tracking authenticity of products using a hash on a blockchain. Kim (US 20180330386 A1) discloses a system for verifying authenticity of products. NPL Hepp discloses using blockchain technology to track assets. NPL Keni discloses authenticating products using hash chains. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687